Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 1 of 21   PageID 1474



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION

                                     )
 UNITED STATES OF AMERICA,           )
                                     )
       Plaintiff,                    )
                                     )
 v.                                  )    No. 2:13-cr-20142-SHM-13
                                     )
                                     )
                                     )
                                     )
 DAMIEN HUGHES,                      )
                                     )
      Defendant.                     )
                                     )
                                     )


         ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE


      Before the Court is Defendant Damien Hughes’s pro se Motion

for Reconsideration of the Court’s denial of his original motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A) (the

“Motion”). (D.E. Nos. 574, 575, 564.) The government responded

on December 15, 2020. (D.E. No. 577.) For the following reasons,

the Motion is GRANTED.

I.    BACKGROUND

      In April 2013, Hughes was indicted for conspiracy to possess

with intent to distribute cocaine in violation of 21 U.S.C. §

846. (D.E. No. 3.) In January 2014, Hughes pled guilty. (D.E.

No. 325.) On August 27, 2014, this Court sentenced Hughes to 127

months in prison to be followed by three years of supervised
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 2 of 21   PageID 1475



release. (D.E. No. 461-62.) Hughes’s current release date is

October 19, 2022. See Bureau of Prisons, Inmate Locator Utility,

“Damien Hughes,” www.bop.gov/inmateloc (last accessed Jan. 21,

2021).

      Hughes initially filed for compassionate release on May 27,

2020. (D.E. No. 564.) The Court denied his original motion on

June 22, 2020, because there were no cases of COVID-19 in

Hughes’s facility and because Hughes has a significant criminal

history. (See D.E. No. 569.)

      Since the Court denied Hughes’s original motion, he has

written two letters asking the Court for a decision. He submits

new information to assist the Court. (See D.E. Nos. 574, 575.)

The Court construes Hughes’s subsequent letters as a motion for

reconsideration. Hughes submits that there has been an outbreak

of COVID-19 at his facility since his original motion and that

the outbreak puts him at risk. (D.E. No. 575.) He submits that

he has participated in the Residential Drug and Alcohol Program

(“RDAP”) at his facility. (Id.)

      The government responded to Hughes’s Motion on December 15,

2020. (D.E. No. 577.) The government argues that Hughes is as

likely to contract the virus that causes COVID-19 outside his

facility as he is in the facility. (Id. at 1467.) The government

also argues that the Court should deny the Motion because the



                                    2
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 3 of 21   PageID 1476



Court has previously determined that the 18 U.S.C. § 3553(a)

factors weigh against compassionate release. (Id. at 1468.)

II.   STANDARD OF REVIEW

      A sentencing court does not have inherent authority to

modify an otherwise valid sentence. United States v. Washington,

584 F.3d 693, 700 (6th Cir. 2009).        The authority to resentence

a defendant is limited by statute.          United States v. Houston,

529 F.3d 743, 748-49 (6th Cir. 2008) (citing United States v.

Ross, 245 F.3d 577, 585 (6th Cir. 2001)).

      Eighteen U.S.C. § 3582(c)(1)(A) allows a court to modify a

term of imprisonment where “extraordinary and compelling reasons

warrant [modification].”       “Although relief under the statute is

commonly referred to as ‘compassionate release,’ such relief is

not limited to immediate release, but includes a reduction in

sentence.”    United States v. Marks, 455 F. Supp. 3d 17, 21 n.3

(W.D.N.Y.     2020).    “The    compassionate      release    provisions

were . . . intended to be a ‘safety valve’ to reduce a sentence

in the ‘unusual case in which the defendant’s circumstances are

so changed, such as by terminal illness, that it would be

inequitable    to   continue   the   confinement   of   the   prisoner.’”

United States v. Ebbers, 432 F. Supp. 3d 421, 430 (S.D.N.Y. 2020)

(quoting S. Rep. 98-225, at 121 (1983)).

      In the First Step Act of 2018 (the “First Step Act”), Pub

L. No. 115-391, 132 Stat. 5194, 5239, Congress amended 18 U.S.C.

                                     3
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 4 of 21          PageID 1477



§ 3582(c)(1)(A)    to   allow   a    prisoner       to   file   a   motion    for

compassionate release.      Before the First Step Act, a motion for

compassionate release could be brought only by the Director of

the Bureau of Prisons (the “BOP”).         United States v. York, Nos.

3:11-cr-76, 3:12-cr-145, 2019 WL 3241166, at *4 (E.D. Tenn. July

18, 2019) (citing 18 U.S.C. § 3582(c)(1)(A) (2017)).                 The First

Step Act modified § 3582(c)(1)(A) with the intent of “increasing

the use and transparency of compassionate release.”                 Pub. L. No.

115-391, 132 Stat. 5194, 5239 (capitalization omitted); see also

Ebbers, 432 F. Supp. 3d at 430.

      Section 3582(c)(1)(A) now provides that:

      [T]he court, upon motion of the Director of the Bureau
      of Prisons, or upon motion of the defendant after the
      defendant has fully exhausted all administrative
      rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant’s behalf or the lapse
      of 30 days from the receipt of such a request by the
      warden of the defendant’s facility, whichever is
      earlier, may reduce the term of imprisonment . . .
      after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it
      finds that —-

      (i) extraordinary and compelling reasons warrant such
      a reduction . . .

      and that such a reduction is consistent with applicable
      policy statements issued by the Sentencing Commission
      . . . .

      Section   3582(c)(1)(A)       requires    a    defendant      to   exhaust

available administrative remedies with the BOP before seeking

judicial relief.     See United States v. Alam, 960 F.3d 831, 832-

34 (6th Cir. 2020).     A defendant may exhaust his administrative
                                      4
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 5 of 21         PageID 1478



remedies    in      one   of   two    ways:     (1)   by     exhausting      “all

administrative rights to appeal a failure of the [BOP] to bring

a motion on the defendant’s behalf,” or (2) on “the lapse of 30

days from the receipt of such a request by the warden of the

defendant’s      facility,     whichever   is    earlier.”        18   U.S.C.    §

3582(c)(1)(A).       The defendant bears the burden of showing he has

exhausted     his    administrative     remedies      and    is   entitled      to

compassionate release.          See Ebbers, 432 F. Supp. 3d at 426-27

(citing United States v. Butler, 970 F.2d 1017, 1026 (2d Cir.

1992)).     Section 3582(c)(1)(A)’s exhaustion requirement is a

mandatory claim-processing rule that is subject to waiver and

forfeiture.      See Alam, 960 F.3d at 834 (citing United States v.

Cotton, 535 U.S. 625, 630 (2002)).

      Congress directed the United States Sentencing Commission,

“in   promulgating        general    policy     statements     regarding     the

sentencing modification provisions in section 3582(c)(1)(A) of

title 18, [to] describe what should be considered extraordinary

and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.”                        28

U.S.C. § 994(t); see also 28 U.S.C. § 994(a)(2)(C).

      The Sentencing Commission has published a policy statement

in the United States Sentencing Commission Guidelines Manual

(the “U.S.S.G.”), addressing the standards for compassionate

release. See U.S.S.G. § 1B1.13 (the “Policy Statement”).                     That

                                       5
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 6 of 21                  PageID 1479



Policy    Statement         is    not        “applicable”       to    a    motion     for

compassionate release filed directly with a court by a defendant.

United States v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020)

(“[F]ederal     judges       .    .    .     have    full     discretion    to    define

‘extraordinary and compelling’ without consulting the policy

statement § 1B1.13.”); United States v. Brooker, 976 F.3d 228,

236,   (2d    Cir.       2020)    (“Because         Guideline     §   1B1.13     is   not

‘applicable’        to    compassionate             release    motions     brought     by

defendants,     Application           Note    1(D)     cannot    constrain     district

courts’      discretion      to       consider        whether     any     reasons     are

extraordinary and compelling.”); United States v. Beck, 425 F.

Supp. 3d 573, 579 (M.D.N.C. 2019) (“There is no policy statement

applicable     to    motions          for    compassionate       release     filed     by

defendants under the First Step Act. By its terms, the old policy

statement applies to motions for compassionate release filed by

the BOP Director and makes no mention of motions filed by

defendants.”). The only statutory limit on the sentencing court’s

authority to determine what is an extraordinary and compelling

reason is that “[r]ehabilitation of the defendant alone shall

not be considered” such a reason.                       28 U.S.C. 994(t); United

States v. Rodriguez, 451 F. Supp. 3d 392, 396 (E.D. Penn. 2020)

(“Congress never defined the term ‘extraordinary and compelling

reasons,’ except to state that ‘[r]ehabilitation ... alone’ does

not suffice.”).

                                              6
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 7 of 21     PageID 1480



      Nevertheless, the Policy Statement applicable to motions

brought by the BOP provides a helpful starting point for the

extraordinary and compelling reasons analysis.            United States v.

Kolodesh, --- F. Supp. 3d ---, ---, 2020 WL 5292145, at *2 (E.D.

Penn. Sept. 4, 2020) (“As many courts have noted, the Sentencing

Commission's policy statements ‘provide[] helpful guidance’ when

considering a motion for compassionate release.”); United States

v. Andrews, --- F. Supp. 3d ---, ---, 2020 WL 4812626, at *5

(E.D. Penn. August 19, 2020) (same); United States v. Burnside,

467 F. Supp. 3d 659, 664 (N.D. Iowa 2020) (same); Rodriguez, 451

F. Supp. 3d at 397 (“[A] majority of district courts have

concluded       that   the   old    policy   statement   provides   helpful

guidance, [but] ... does not constrain [a court's] independent

assessment of whether ‘extraordinary and compelling reasons’

warrant     a     sentence     reduction     under   §    3852(c)(1)(A).”)

(alterations in original) (internal quotations omitted); Beck,

425 F. Supp. 3d at 579 (same).

      The Policy Statement reiterates that a court may reduce a

term of imprisonment under § 3582(c)(1)(A) if “extraordinary and

compelling reasons warrant the reduction” and “after considering

the factors set forth in 18 U.S.C. § 3553(a), to the extent that

they are applicable.”         Id.     The Policy Statement also directs

courts to determine that “the defendant is not a danger to the



                                        7
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 8 of 21       PageID 1481



safety of any other person or to the community,” before reducing

a term of imprisonment under § 3582(c)(1)(A).              Id.

       The   commentary   to   the   Policy    Statement    describes       four

categories of “extraordinary and compelling reasons” that may

justify compassionate release under § 3582(c)(1)(A): (A) the

medical condition of the defendant; (B) the age of the defendant;

(C) family circumstances; and (D) other reasons. See U.S.S.G. §

1B1.13, cmt. n.1(A)-(D).        The “other reasons” category allows

compassionate release if, “[a]s determined by the Director of

the Bureau of Prisons, there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination

with, the reasons described in subdivisions (A) through (C).”

Id. cmt. n.1(D).

       The Court must weigh the relevant § 3553(a) factors before

reducing a prisoner’s sentence.               18 U.S.C. §        3582(c)(1)(A)

(“[T]he court . . . may reduce the term of imprisonment . . .

after considering the factors set forth in section 3553(a) to

the extent that they are applicable”); Alam, 960 F.3d at 832

(“After ‘considering the factors set forth in section 3553(a),’

a court may reduce the prisoner’s sentence if it finds that

‘extraordinary      and    compelling      reasons    warrant         such    a

reduction’”).

       To qualify for compassionate release, a defendant must: (1)

have    exhausted    administrative       remedies;    (2)        present    an

                                      8
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 9 of 21              PageID 1482



extraordinary            and   compelling     reason      for   release;     and   (3)

withstand a review of the § 3553(a) sentencing factors.

III. ANALYSIS

       A.     Exhaustion of administrative remedies

       Hughes has exhausted his administrative remedies. (D.E. No.

569 at 1399.) The government does not contest that Hughes’s

administrative remedies have been exhausted. (See D.E. No. 577.)

       B.     Extraordinary and compelling reason

       In reviewing a motion for compassionate release, a court

must    address          whether   “extraordinary         and   compelling    reasons

warrant       []     a    reduction.”    18      U.S.C.     §   3582(c)(1)(A).     The

“extraordinary and compelling” standard is a high bar even under

the     current          circumstances      of     the     COVID-19    crisis.      An

“extraordinary” circumstance is one that is “beyond what is

usual, customary, regular, or common.” “Extraordinary,” Black’s

Law Dictionary (11th ed. 2019). A “compelling” circumstance

presents “a need so great that irreparable harm or injustice

would result if it is not met.” “Compelling Need,” Black’s Law

Dictionary (11th ed. 2019). COVID-19 is an extraordinary event

in and of itself, but “the mere existence of COVID-19 in society

and the possibility that it may spread to a particular person

alone       cannot       independently      justify       compassionate    release.”

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).




                                             9
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 10 of 21   PageID 1483



      Courts using the Policy Statement as a starting point for

analysis have relied on one of two bases to find extraordinary

and compelling reasons. Some courts that have granted motions

for compassionate release due to COVID-19 have reasoned that

defendants with serious underlying health conditions who face a

significant risk of contracting COVID-19 satisfy the Policy

Statement’s “medical condition of the defendant” category for

compassionate release because those defendants are unable to

“provide self-care” effectively and protect themselves from the

virus while in prison. See, e.g., United States v. Amarrah, 458

F. Supp. 3d 611, 618 (E.D. Mich. 2020) (granting compassionate

release where defendant had diabetes, heart disease, and asthma

and would be unable to “provide self-care within the environment

of a correctional facility” were he to contract COVID-19). Other

courts have reasoned that defendants who demonstrate that they

are at significant risk both of contracting COVID-19 and of

experiencing a severe reaction to it meet the requirements of

the     Policy    Statement’s     “other     reasons”     category     for

compassionate release. See, e.g., Rodriguez, 451 F. Supp. 3d at

394, 401-07 (granting compassionate release for “other reasons”

where    defendant     had    diabetes,    hypertension,     and     liver

abnormalities, was in a facility that had insufficient testing

and sanitation, and was “close to his release date”).



                                    10
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 11 of 21   PageID 1484



      In assessing whether and when defendants have presented

extraordinary and compelling reasons for release due to COVID-

19, courts have considered whether a defendant has demonstrated

“both a particularized susceptibility to the disease and a

particularized risk of contracting the disease at his prison

facility.” United States v. Feiling, 453 F. Supp. 3d 832, 841

(E.D. Va. 2020) (collecting cases); compare Miller v. United

States, 453 F. Supp. 3d 1062, 1066-67 (E.D. Mich. 2020) (granting

compassionate release where defendant was 69 years old, had

multiple serious medical conditions, and was in a facility with

a substantial number of COVID-19 cases), with United States v.

Gold, 459 F. Supp. 3d 1117, 1119-20 (N.D. Ill. 2020) (denying

compassionate     release   where    defendant   had   “common”    medical

conditions that were not “among those the CDC has identified as

significant risk factors” for COVID-19 and defendant’s facility

had “no confirmed cases of COVID-19”).

      Given   those   approaches,     courts   evaluating     motions   for

compassionate     release     have   considered     factors     like    the

defendant’s age; the defendant’s medical condition; whether the

defendant’s current facility has many COVID-19 cases; whether

the defendant’s facility is capably managing and treating the

COVID-19 cases it has; and how much of the defendant’s sentence

remains to be served. See, e.g., United States v. Zukerman, 451

F. Supp. 3d 329, 335-36 (S.D.N.Y. 2020) (granting compassionate

                                     11
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 12 of 21   PageID 1485



release where defendant was seventy-five years old and suffered

from diabetes, hypertension, and obesity, placing him at “higher

risk for severe illness from COVID-19”); United States v. Atwi,

455 F. Supp. 3d 426, 426-27, 430-32 (E.D. Mich. 2020) (granting

compassionate release where defendant had latent tuberculosis

and was in a facility where “[m]any inmates and staff members .

. . have been diagnosed with [COVID-19]”); United States v.

Mazur, 457 F. Supp. 3d 559, 562-64 (E.D. La. 2020) (denying

compassionate     release     where    defendant    had    leukemia     and

hypertension and was at a facility that has had a substantial

COVID-19 outbreak, but had twenty-five percent of his sentence

remaining and had not shown that his facility was “failing to

take precautions to combat the spread of COVID-19”); United

States v. Perez, 451 F. Supp. 3d 288, 293-94 (S.D.N.Y. 2020)

(granting compassionate release where defendant was “in weakened

health” and had “weeks left on his sentence”).

      When   considering     whether   health   conditions   that     might

interact with COVID-19 create an extraordinary and compelling

reason for compassionate release, courts rely on Centers for

Disease Control and Prevention (“CDC”) guidance. On July 17,

2020, the CDC updated its guidance on medical conditions that

put people at higher risk of reacting severely to COVID-19. The

CDC’s   updated   guidance    lists    some   medical   conditions,    like

cancer, chronic kidney disease, and sickle cell disease, that

                                      12
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 13 of 21      PageID 1486



definitely put people at higher risk, and some, like asthma and

hypertension, that might put people at higher risk. See Centers

for Disease Control and Prevention, People Who Are at Increased

Risk for Severe Illness: People with Certain Medical Conditions,

www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people

-with-medical-conditions.html.

      Since the CDC’s guidance was released, courts have found

extraordinary     and   compelling      reasons     where    defendants      had

medical conditions that definitely put them at a higher risk of

a negative outcome if they contracted COVID-19. See, e.g., United

States v. Owens, No. 2:13-cr-00073, 2020 WL 6162783, at *4

(S.D.W. Va. Oct. 21, 2020) (finding defendant with two conditions

on the list of certain higher risk presented extraordinary and

compelling    reason    where   there     was   a   risk    of   infection   at

facility); United States v. Reddest, No. 5:05-CR-50116-01-KES,

2020 WL 6044071, at *4 (D.S.D. Oct. 13, 2020); United States v.

McKinney, No. 3:15-cr-208, 2020 WL 5642113, at *2 (N.D. Ohio

Sept. 22, 2020). Courts have found that conditions that might

increase the risk of negative outcomes were too speculative to

be extraordinary and compelling. See, e.g., United States v.

Barnett, No. 2:18-cr-00131-RAJ, 2020 WL 6219358, at *4-5 (W.D.

Wash. Oct. 22, 2020); United States v. Alejo, No. CR 313-009,

2020 WL 6122528, at *1 (S.D. Ga. Oct. 16, 2020) (“[T]he Court

cannot conclude that the ‘might’ category qualifies an illness

                                     13
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 14 of 21        PageID 1487



as sufficiently serious to warrant compassionate release in and

of itself.”).

      Hughes     seeks   compassionate       release    under    18   U.S.C.   §

3582(c)(1)(A). (D.E. Nos. 574, 575.) He asserts that he presents

extraordinary and compelling reasons for release because of his

medical    conditions.     (Id.)    Hughes    asserts     that    his     medical

conditions include blastomycosis and a compromised immune system

due to a splenectomy. 1 (Id.)          Hughes       submitted    corroborating

medical records with his original motion. (See, e.g., D.E. Nos.

564-10, 564-11.) Hughes has only one kidney and a history of

chronic kidney disease, which the CDC has determined definitely

puts people at higher risk.

      The Court has previously determined that Hughes is at higher

risk for a negative outcome should he contract COVID-19. (D.E.

No. 569 at 1405-07.)

      Hughes cites his rehabilitation while in prison. (D.E. No.

575.) Although “rehabilitation of the defendant is not, by

itself,     an     extraordinary       and     compelling        reason”     for

compassionate       release,       U.S.S.G.     §      1B1.13,     cmt.     n.3,

rehabilitation can be a factor in the compassionate release




1  Blastomycosis is a fungal infection of the lungs. (See American Thoracic
Society,       Blastomycosis,      http://www.thoracic.org/patients/patient-
resources/resources/blastomycosis.pdf.) A splenectomy is the surgical removal
of     the    spleen.    (See    Mayo    Clinic,    Splenectomy     Overview,
http://www.mayoclinic.org/tests-procedures/splenectomy/about/pac-20395066.)

                                      14
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 15 of 21        PageID 1488



determination, see, e.g., Rodriguez, 451 F. Supp. 3d at 405.

Hughes is enrolled in RDAP. (D.E. No. 575.) He has participated

in many programs offered at his institution. (D.E. No. 575.) He

has not incurred any infractions during his incarceration and

has not “been in any trouble.” (D.E. Nos. 574, 575.)

       Hughes has served about eighty-one percent (81%) of his

sentence. He was sentenced to 127 months in prison, has received

a twelve-month reduction in sentence, and has about twenty-one

months remaining.

       As the government argues in opposition, the BOP has taken

substantial precautions throughout the federal prison system to

mitigate the spread of COVID-19. See Wilson v. Williams, 961

F.3d   829,     841    (6th   Cir.     2020)   (noting    that   the    BOP   has

implemented a phased action plan to reduce the risk of COVID-19

transmission         that   involves     preventative     measures     such   as

screening      for    symptoms,      quarantining   new   inmates,     providing

masks and cleaning supplies, and conducting testing).

       At the time of Hughes’s original motion, there were no cases

of COVID-19 at his facility. Since, there has been an outbreak

of COVID-19 at FCI Morgantown. The BOP reported that there were

120 inmates with active confirmed cases of COVID-19 as of Dec.

9,     2020.     See        Bureau      of     Prisons,    COVID-19      Cases,

www.bop.gov/coronavirus/index.jsp (accessed Dec. 9, 2020). There

were only 468 inmates at FCI Morgantown, meaning that more than

                                         15
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 16 of 21       PageID 1489



twenty-five percent of the population had tested positive for

COVID-19.       See     Bureau    of        Prisons,      FCI       Morgantown,

https://www.bop.gov/locations/institutions/mrg/ (last accessed

Dec. 9, 2020). The BOP currently reports sixty-six active cases

of   COVID-19   among    the   inmates      at   FCI   Morgantown    and   seven

positive cases among staff. See Bureau of Prisons, COVID-19

Cases, www.bop.gov/coronavirus/index.jsp (last accessed Jan. 21,

2021). This is a material change from the absence of cases when

the Court denied Hughes’s original motion in June. The spread of

the virus at Hughes’s facility in December and the number of

cases there now create a substantial particularized risk that

Hughes will contract the virus. Even given the community spread

of the virus outside the facility cited by the government, Hughes

faces a higher risk of infection while incarcerated than he would

if released. Among other things, he would have increased ability

to socially distance if released.

      Hughes is at an increased risk of a negative outcome should

he contract COVID-19, and there is a particularized risk that he

will contract the virus at his present facility. Because of his

severe medical conditions, he would be unable to provide self-

care, and he cannot protect himself from the virus while in

prison. Hughes presents an extraordinary and compelling reason

for release under 18 U.S.C. § 3582(c)(1)(A).



                                       16
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 17 of 21                 PageID 1490



      C.        The § 3553(a) Factors

      Section 3553(a) requires a sentencing court to consider,

inter alia, the nature and circumstances of the offense, the

history and characteristics of the defendant, and the need for

the sentence imposed to reflect the seriousness of the offense,

to provide just punishment, to afford adequate deterrence, and

to protect the public from further crimes. 18 U.S.C. § 3553(a).

The Court has previously concluded that the § 3553(a) factors

counsel against compassionate release in Hughes’s case, as the

government notes. (D.E. Nos. 569, 577.) That conclusion was

based,     in    part,      on   his   criminal     history,      which    includes    a

conviction for attempted first-degree murder. (PSR ¶¶ 28-37.)

      The § 3553(a) factors favor compassionate release based on

further consideration and the new information submitted with

Hughes’s        Motion.      Hughes      presents       information       that    he   is

participating in RDAP. (D.E. No. 575.) That is a significant

indicator        of        rehabilitation        that      affects    the        Court’s

consideration of Hughes’s characteristics and his likelihood to

commit further crimes. United States v. Ozoh, No. 17-20432, 2020

WL   6317560,         at    *3   (E.D.    Mich.     Oct.    28,    2020)     (granting

compassionate release after review of the § 3553(a) factors based

in part on defendant’s ongoing participation in RDAP); United

States v. Provost, --- F.3d ---, 2020 WL 4274570, at *6 (E.D.

Va. 2020) (granting compassionate release after determining that

                                            17
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 18 of 21         PageID 1491



drug treatment during incarceration indicated rehabilitation

that   illustrated      defendant   was    no   longer    a     danger    to   the

community); United States v. Robinson, No. 3:10cr261, 2020 WL

4041436, at *6 (E.D. Va. July 17, 2020) (granting compassionate

release    after    determining     that   completion      of    RDAP    reduced

defendant’s risk of recidivism). Hughes has had no infractions

since he has been incarcerated. (D.E. Nos. 574, 575.)

       Hughes was born on June 19, 1980. He is 40 years old. As

the Court has said, he has severe health problems.

       The count of conviction, conspiracy to possess with intent

to distribute cocaine, is serious, but non-violent. Hughes was

responsible for distributing approximately 6.5 ounces or 184

grams of powder cocaine. No firearms were associated with the

drugs. Hughes pled guilty and accepted responsibility.

       Hughes has a significant criminal history. He has a total

criminal history score of 12, which establishes a criminal

history    category     of   V.   Three    points   are   ascribed        to   his

conviction for criminal attempt: first degree murder. Hughes was

15, juvenile court jurisdiction was waived, and he was convicted

as   an   adult    in   Shelby    County   Criminal      Court    at     Memphis,

Tennessee. Four of Hughes’s points are ascribed to convictions

for possession of marijuana. Two are ascribed to a conviction

for possession of marijuana and crack cocaine. Two are ascribed

to a conviction for failure to appear. One is ascribed to a

                                      18
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 19 of 21   PageID 1492



conviction     for    possession     of   marijuana     with    intent    to

manufacture/deliver/sell. All of those prior convictions, except

the first, were non-violent.

      Based on his conviction for criminal attempt: first degree

murder and his conviction for possession of marijuana with

intent, Hughes was a career offender at sentencing. His adjusted

offense level was increased from 20 to 32, and his criminal

history category was increased from V to VI. Hughes’s sentence

of 127 months in custody was below the advisory guidelines range.

The sentence was substantially above the range had Hughes not

been a career offender.

      Hughes has strong family support. He has an acceptable

residence and release plan. He has no history of mental or

emotional problems, although he has a history of gambling. He

has a long history of drug abuse. He began using marijuana when

he was 10 and continued to use it daily for 23 years. He has

also used promethazine and opiates. Hughes has earned his GED

and attended college, studying for a degree in accounting. He is

a skilled barber who has worked in a barbershop.

      Hughes    has   served    93   months   in    custody,     which    is

approximately     eighty-one    percent   (81%)    of   his    sentence   as

calculated by the BOP.

      Hughes’s guidelines range was determined in substantial

part by his status as a career offender. That status was based

                                     19
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 20 of 21        PageID 1493



on his conviction of a crime committed when he was 15 and another

for which he was sentenced to one (1) day in custody. He has not

received criminal history points for any violent crime since

1995.

       Hughes    has   significant      educational       attainments    and   a

marketable skill. His participation in RDAP is an important step

in addressing his chronic drug addiction. Participation in RDAP

demonstrates a recognition of his addiction and a desire to

overcome it. That is a dramatic change from Hughes’s position in

2014    that     he    did   not   need       substance    abuse   treatment.

Participation in RDAP and the absence of infractions are strong

evidence of attempts at rehabilitation that suggest recidivism

is unlikely.

       The significant time Hughes has served is sufficient to

reflect    the    seriousness      of   the    offense,     to   provide   just

punishment, to deter others, and to protect the public. Based on

his health conditions, his rehabilitation efforts, his personal

characteristics, and a careful reading of his criminal history,

Hughes is not a danger to any other person or to the community.

       Compassionate release is appropriate on this record.

IV.    CONCLUSION

       For the foregoing reasons, the Motion is GRANTED. The Court

modifies Hughes’s term of imprisonment to TIME SERVED, with all



                                        20
Case 2:13-cr-20142-SHM Document 578 Filed 01/25/21 Page 21 of 21   PageID 1494



other terms of Hughes’s sentence as imposed on August 27, 2014,

to remain unchanged.

      SO ORDERED this _25th___ day of January, 2021.



                                    /s/ Samuel H. Mays, Jr.
                                   SAMUEL H. MAYS, Jr.
                                   UNITED STATES DISTRICT JUDGE




                                    21
